Citation Nr: 0209977	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1968 to May 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

As set forth below, the Board finds that new and material 
evidence has been presented to reopen the claim of service 
connection for PTSD.  However, the Board is not, at this 
time, considering the claim of entitlement to service 
connection for PTSD on the merits.  Rather, the Board is 
undertaking additional development on the issue of service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a January 1993 decision, the RO denied the claim of 
entitlement to service connection for PTSD.  The veteran was 
provided notice of his procedural and appellate rights in 
February 1993; however a notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1993 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for PTSD.

3.  In a January 1993 decision, the RO denied the claim of 
entitlement to service connection for peripheral neuropathy.  
The veteran was provided notice of his procedural and 
appellate rights in February 1993; however a notice of 
disagreement was not received within the subsequent one-year 
period.

4.  Evidence submitted since the RO's January 1993 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for peripheral neuropathy.

5.  The veteran does not have a left knee disorder due to 
disease or injury during service and his current complaints 
of left knee pain are not derived from an inservice disease 
or injury.  

6.  The veteran does not have a right knee disorder due to 
disease or injury during service and his current complaints 
of right knee pain are not derived from an inservice disease 
or injury.  

7.  There is no competent evidence that arthritis of the 
spine became manifest to a compensable degree within the year 
after the veteran's separation from service and there is no 
competent evidence establishing that currently diagnosed 
degenerative joint disease of the thoracic spine is related 
to service.  

8.  There is no competent evidence that arthritis of the 
right shoulder became manifest to a compensable degree within 
the year after the veteran's separation from service and 
there is no competent evidence establishing that currently 
diagnosed bursitis of the right shoulder and right rotator 
cuff degeneration are related to service.  



CONCLUSIONS OF LAW

1.  The RO's January 1993 decision which denied the claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been submitted since the 
RO's January 1993 decision with regard to the issue of 
service connection for PTSD, thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The RO's January 1993 decision which denied the claim of 
entitlement to service connection for peripheral neuropathy 
is final.  38 U.S.C.A. § 7105 (West 1991).

4.  New and material evidence has not been submitted since 
the RO's January 1993 decision with regard to the issue of 
service connection for peripheral neuropathy, thus, the claim 
of service connection for peripheral neuropathy is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

5.  The veteran does not have a left knee disorder due to 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

6.  The veteran does not have a right knee disorder due to 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

7.  The veteran does not have degenerative joint disease of 
the thoracic spine due to disease or injury incurred or 
aggravated in service and arthritis of the spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).  

8.  The veteran does not have bursitis of the right shoulder 
or right rotator cuff degeneration due to disease or injury 
incurred or aggravated in service and arthritis of the right 
shoulder was not incurred in or aggravated by service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156 which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the May 1998 rating decision; August 1998 
statement of the case; December 1998 and February 1999 
supplemental statements of the case; March 1999 rating 
decision; August 1999 supplemental statement of the case; and 
April 2002 supplemental statement of the case which included 
consideration of VCAA, of the reasons and bases for the 
denial of his claims.  The 1999 SSOC clearly informed the 
veteran that he had an obligation to submit evidence of 
current disability and evidence linking that disability to 
service.  The July 2002 VA letter informed the veteran that 
the case was to leave the RO, thus informing him that 
additional action would not be taken.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, all pertinent VA and private medical records have been 
obtained.  The medical evidence satisfies 38 C.F.R. § 3.326.  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  The 
RO specifically considered the veteran's claim under VCAA.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the reasons previously set forth, the 
Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

New and Material Evidence Claims

Background

The service medical records reflected that on his discharge 
examination in March 1971, the veteran reported that he had 
nightmares related to Vietnam.  The service medical records 
do not show any findings, treatment, or diagnosis of a 
psychiatric disorder or of peripheral neuropathy.

In August 1992, in pertinent part, the veteran filed service 
connection claims for PTSD and peripheral neuropathy.  He 
asserted that he had peripheral neuropathy as due to Agent 
Orange exposure.  Thereafter, private and VA records were 
obtained.  None of these records reflected findings, 
treatment, or diagnoses of PTSD or peripheral neuropathy.  

In a January 1993 decision, the RO denied the claims of 
entitlement to service connection for PTSD and for peripheral 
neuropathy as he had no diagnoses of these disorders.  The 
veteran was provided notice of his procedural and appellate 
rights in February 1993; however a notice of disagreement as 
to either issue was not received within the subsequent one-
year period.

In a January 1998 statement, the veteran requested that his 
prior claims of service connection be reconsidered.

Thereafter, additional evidence was received.  Specifically, 
the Department of the Army furnished records regarding the 
activities of the veteran's unit in Vietnam, 8th Battalion, 
4rth Artillery.  In addition, private medical records from 
Rick D. Casey, D.O.; private records from Kenneth Burstin, 
Ph.D.; VA medical records dated from 1998 to 1999; duplicate 
service medical records; and the veteran's duplicate 
contentions that he has PTSD due to his Vietnam service and 
that he has residuals of Agent Orange exposure, were 
received.  


Analysis

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  According 
to the Court, sections 5108, 7104(b), and 7105(c) require 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). In this case, the last final decision of record was 
the January 1993 rating decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)


PTSD

A review of the newly submitted evidence shows that while the 
veteran submitted evidence duplicative to evidence already of 
record, he also submitted new medical evidence reflecting 
diagnoses of PTSD.  Since the RO's prior final denial was 
made on the basis that there was no diagnosis of PTSD, the 
new records remedy that prior defect and the veteran has 
submitted new and material evidence.  This evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Accordingly, this claim of service connection for PTSD is 
reopened.


Peripheral Neuropathy

At the outset, the duplicate evidence submitted by the 
veteran, to include his own contentions, are obviously 
cumulative and cannot be considered to be material evidence.  
A review of the evidence which is new to the record does not 
include any lay or medical evidence pertaining to peripheral 
neuropathy.  There is no competent evidence that the veteran 
has that disorder.  

In light of the foregoing, the Board finds that evidence 
submitted since the RO's January 1993 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
peripheral neuropathy.  New and material evidence has not 
been submitted since the RO's January 1993 decision with 
regard to the issue of service connection for peripheral 
neuropathy, thus, the claim of service connection for 
peripheral neuropathy is not reopened


Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifest to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran, as a lay person, is not capable of providing an 
opinion regarding medical causation and any such statements 
are not competent because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, while the 
veteran may believe that he suffers from left knee, right 
knee, back, and right shoulder disorders, he does not have 
the medical expertise to state his past or present diagnoses 
or their relationship to service.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, there is a question as 
to whether the veteran had combat service, and, if so, if he 
suffered disease or injury while performing that combat 
service.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the Court articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  In the first step of the analysis, the 
VA must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  If a veteran 
produces credible evidence that would allow a reasonable 
fact-finder to conclude that the alleged injury or disease 
was incurred in service, then the veteran has produced 
"satisfactory evidence" to satisfy the first requisite step 
of analysis under the stated provision.  This determination 
requires the credibility of the veteran's evidence to be 
judged standing alone and not weighed against contrary 
evidence.  In the second step, the VA must then determine if 
the proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.  It is in the 
third step under Collette, that the VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If the VA meets its burden of presenting "clear 
and convincing evidence to the contrary," the presumption of 
service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies as to whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
the disability to service.  Caluza; Collette.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in 
service injury or disease.  That is, the veteran must meet 
his evidentiary burden with respect to service connection.  
Collette.  With regard to the remaining issues on appeal, the 
Board finds that there is no competent evidence establishing 
a current diagnosis of left or right knee disorders and/or 
relating current knee pain to inservice disease or injury and 
there is no competent evidence establishing a nexus between 
current back and right shoulder disorders and service.  
Therefore, even assuming, without conceding that the veteran 
had combat service and suffered injury or disease to the 
knees, back, and/or right shoulder, his claims must still be 
denied for the aforementioned reasons.  


Left and Right Knees

The service medical records reflect that between January 1969 
and November 1969, the veteran was seen for repeated 
complaints of left knee pain, instability, and swelling.  He 
was originally diagnosed as having prepatellar bursitis and 
there was also a question as to whether he had a torn 
meniscus.  However, in October 1969, he was given an 
examination to evaluate his left knee and to determine the 
accurate diagnosis and the examiner determined that despite 
the veteran's complaints, his examination was normal and his 
x-rays were negative.  The March 1971 discharge examination 
was negative for any abnormality of the left or right knee. 

The post-service record reveals that the veteran was seen by 
VA in June 1998 with complaints of knee pain, however the 
examination was negative.  The remainder of the record is 
negative for any complaints, findings, or diagnosis of a left 
or right knee disorder.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has stated in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, (2001), aff'd in part, vacated and remanded in 
part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

As noted, the veteran currently asserts that he has left and 
right knee disorders.  The post-service medical evidence 
shows one complaint of knee pain in June 1998.  The Board 
notes that the veteran has been seen by various medical 
examiners for various medical complaints, however, his 
complaints regarding his knees are limited to that one 
record.  He has not been diagnosed as having an underlying 
disease or injury responsible for that one instance of knee 
pain and there is no medical evidence showing that the pain 
was derived from an inservice disease or injury.  In short, 
the veteran has not been diagnosed as having current disease 
or injury of either knee which is in any way related to 
service.  

Accordingly, the Board concludes that entitlement to service 
connection for a left knee disorder and for a right knee 
disorder is not warranted.  The reason service connection is 
not warranted is because there is no competent evidence of 
current disease or injury of the left and/or right knee which 
is related to disease or injury of the left and/or right 
knee, respectively during service.  Although the veteran may 
believe that he has left and right knee disorders which are 
related to service, his opinion is not competent as it is not 
based on medical expertise.  Conversely, the medical evidence 
is considered to be competent.  Therefore, the Board must 
deny the veteran's claims based on that medical evidence.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Back

The service medical records are negative for any complaint, 
finding, treatment, or diagnosis of a back disease or injury.  
The March 1971 discharge examination was negative for any 
abnormality of the back.  

The post-service record shows that in June 1998, a VA record 
noted that the veteran had chronic back pain and limitation 
of motion of the back.  Private medical records of Rick D. 
Casey D.O., dated from 1994 to 1997, show that the veteran 
had chronic back pain and was diagnosed as having 
degenerative joint disease of the thoracic spine.  There is 
no competent evidence of record linking currently diagnosed 
degenerative joint disease of the thoracic spine to disease 
or injury of the back during service.  

Accordingly, the Board concludes that entitlement to service 
connection for a back disorder is not warranted.  The reason 
service connection is not warranted is because there is no 
competent evidence establishing a relationship between 
currently diagnosed back disorder to service and there is no 
competent evidence reflecting a diagnosis of arthritis of the 
spine within one year of the veteran's separation from 
service.  Although the veteran may believe that he has a back 
disorder which is related to service, his opinion is not 
competent as it is not based on medical expertise.  
Conversely, the medical evidence is considered to be 
competent.  Therefore, the Board must deny the veteran's 
claim based on that medical evidence.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


Right Shoulder

The service medical records are negative for any complaint, 
finding, treatment, or diagnosis of a right shoulder disease 
or injury.  The March 1971 discharge examination was negative 
for any abnormality of the right shoulder.  

The post-service record includes the medical records of Rick 
D. Casey D.O. which show that the veteran injured his right 
shoulder in August 1994.  He suffered a rotator cuff injury.  
Current diagnoses are right shoulder bursitis and right 
rotator cuff degeneration.  A June 1998 VA record noted that 
the rotator cuff was stable.  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

In sum, the record shows that the veteran suffered a right 
rotator cuff injury in 1994.  The Board has not ruled out the 
possibility that right shoulder disease or injury was 
incurred during service, however, there is no evidence of any 
residual right shoulder injury or disease following the 
veteran's separation from service in May 1971.  There is no 
competent evidence reflecting any complaints, findings, 
treatment, or diagnosis of a right shoulder disease or injury 
until 1994 when the veteran suffered a rotator cuff injury.  
Moreover and significantly, there is no competent evidence 
linking current right shoulder bursitis and right rotator 
cuff disorder to service in any way.  

Accordingly, the Board concludes that entitlement to service 
connection for a right shoulder disorder is not warranted.  
The reason service connection is not warranted is because 
there is no competent evidence establishing a relationship 
between currently diagnosed right shoulder bursitis and right 
shoulder cuff degeneration to service and there is no 
competent evidence reflecting a diagnosis of arthritis of the 
right shoulder within one year of the veteran's separation 
from service.  Rather, there is competent medical evidence 
that the veteran suffered an intercurrent injury to his right 
rotator cuff in August 1994 and has had residuals problems 
since that time.  Although the veteran may believe that he 
has a right shoulder disorder which is related to service, 
his opinion is not competent as it is not based on medical 
expertise.  Conversely, the medical evidence is considered to 
be competent.  Therefore, the Board must deny the veteran's 
claim based on that medical evidence.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.



ORDER

The petition to reopen a claim for service connection for 
PTSD is granted.

The petition to reopen a claim for service connection for 
peripheral neuropathy is denied.

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a back disorder is denied.

Service connection for a right shoulder disorder is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

